Citation Nr: 0306422	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  98-13 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to May 1987, 
and from April 1989 to March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

In his VA Form 9, the veteran clarified his claim.  He 
indicated that he was claiming chronic upper back pain due to 
herniated disc at the C5-6 and C6-7 levels.


FINDINGS OF FACT

A cervical spine disability is not shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in October 1991 the veteran 
reported that he fell through a hatch but caught himself 
about half way down the ladder and had pain to his left 
shoulder.  There was no deformity at the joint and the left 
side was tender to touch.  No swelling was noted and range of 
motion was limited to 15 degrees in all directions before 
pain.  Good motor strength was noted.  The assessment was 
left shoulder strain.  The veteran complained of migraine 
headaches in September 1992 and was diagnosed with a cervical 
strain.  In October 1992, the veteran complained of pain and 
was diagnosed with a strain.  X-rays were negative for any 
abnormalities.  The veteran was treated with medication after 
complaints of headaches in November 1993.  There were no 
further reports of treatment for neck pain with headaches.  
The military Physical Examination Board in June 1994 
indicated a history of occasional migraine headaches treated 
with medication.

Private medical records dated January 1996 and February 1997 
from and unknown physician show that the veteran reported 
chronic back pain and neck problems from 1989.  He indicated 
he was stationed on a submarine and fell one time and hurt 
his low back.  In 1991, he indicated, he fell, hanging by one 
arm, and sustained neck and shoulder pain.  Palpation showed 
acute tenderness in the cervical and thoracic spine with 
restriction of motion.  

At a March 1997 posttraumatic stress disorder examination, 
the veteran reported he injured his back in 1989 when he fell 
down a torpedo hatch and injured his neck and upper back in 
1991.  

A MRI report from Tulsa Regional Medical Center dated 
February 1998 revealed small disc protrusion at the C6-C7 
level with mild to moderate thecal sac effacement.

A disability examination conducted in March 1995 by the State 
of Oklahoma Disability Determination Division shows that the 
veteran reported migraine headaches, mid and upper, as well 
as low back pain.  The examination showed the neck to be 
nontender and there was pain with range of motion of the neck 
with rotation and extension but the pain was located in the 
upper thoracic spine at T2 through T4 area.  There was no 
thyromegaly, lymphadenopathy, or bruits.  The impression was 
(1) probable chronic thoracic and lumbar spine strain, rule 
out herniated nucleus pulposus; (2) cephalgia probably 
secondary to number (1).  

Social Security Administration disability determination dated 
April 1995 noted the primary diagnosis of affective (mood) 
disorders with no secondary diagnosis established.

At his January 2003 VA examination, the veteran reported 
while in the service in October 1991 he took a fall from a 
torpedo hatch and caught himself with his arm halfway down.  
He indicated that since then he had been experiencing 
headaches and burning pain in his neck and burning sensation 
was from upper thoracic area to the back of the neck and got 
occipital headaches and he had been treated with Midrin and 
Flexeril.

The examination of the neck showed no weakness, no deformity, 
no spasms, and there was no tenderness.  Musculature of the 
neck was normal.  There was no fixed deformity.  Posture and 
gait were normal.  Range of motion of the cervical spine was 
flexion to 55 degrees, extension to 40 degrees, but it was 
noted that the veteran reported it was painful.  Right 
lateral flexion was to 35 degrees and he stated it was 
painful and topped when he felt the pain.  Left lateral 
flexion was to 50 degrees and right side rotation was to 50 
degrees, left side rotation was to 60 degrees.  Motor 
function was intact.  There was no muscle weakness or 
atrophy.  The veteran indicated that he had good grip 
strength.  The neck was supple with no cervical 
lymphadenopathy and no thyromegaly.  The diagnosis was 
painful neck with a normal examination and normal x-ray 
report.  The examiner noted that in his opinion the veteran's 
painful neck was not related to his injury, which happened in 
October 1991 while he was in the Navy and moreover, his neck 
examination was normal at the time with a normal cervical 
spine x-ray report.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated March 1997 and January 2003; MRI report 
from Tulsa Regional Medical Center dated February 1998; 
disability examination conducted in March 1995 by the State 
of Oklahoma Disability Determination Division; Social 
Security Administration disability determination dated April 
1995.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

After reviewing the case file, the Board decided that further 
development was needed.  A development memorandum was sent to 
the RO requesting the veteran's Social Security 
Administration records as well as scheduling a VA orthopedic 
examination to ascertain the nature and etiology of any 
current disability of the cervical spine.



Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claims.  In addition, further 
development was requested in compliance with the VCAA in 
order to obtain Social Security records and the scheduling a 
VA examination.  For these reasons, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Applicable 
regulations also provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a cervical spine 
disability.

Although the record shows that the veteran suffers from neck 
pain and some limitation of motion, there is no competent 
medical evidence as to any nexus between this disorder and 
the veteran's in-service neck strain.  Rather, the in-service 
complaints in 1992 and 1993 were acute and not shown to be 
chronic.  The October 1991 injury concerned the veteran's 
left shoulder with no indication of cervical spine 
involvement.  The veteran's military Physical Examination 
Board in June 1994 indicated a history of occasional migraine 
headaches but did not find a cervical spine disability.

In this case, the medical evidence tends to establish that 
the veteran developed a cervical spine disability after 
separation from military service as no medical expert of 
record has suggested this disability originally arose during 
service.  At his January 2003 VA examination, the examiner 
opined that the veteran's painful neck was not related to his 
injury, which happened in October 1991 while he was in the 
Navy and moreover, his neck examination was normal at the 
time with a normal cervical spine x-ray report.

The only evidence that tends to connect the veteran's 
cervical spine disorder to service is that offered by the 
veteran himself.  The veteran has stated that he has a 
cervical spine disability relating to service, but as a 
layperson, he is not qualified to present his own medical 
opinion statements.  See Pearlman v. West, 11 Vet. App. 443, 
447 (1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992)]. Thus, his testimony, by itself, is 
insufficient to warrant an award of service connection for a 
cervical spine disability.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current cervical spine pain is a 
result from any in-service disease or injury.  38 
U.S.C.A.§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his 
claim for service connection for a cervical spine disability 
must be denied.




ORDER

Entitlement to service connection for a cervical spine 
disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

